Case 8:19-cv-00768-GW-JC Document 31 Filed 10/15/20 Page 1 of 10 Page ID #:217




   1   MARK RUTTER– State Bar No. 058194
       CAYLIN W. JONES– State Bar No. 327829
   2   CARPENTER, ROTHANS & DUMONT LLP
       500 South Grand Avenue, 19th Floor
   3   Los Angeles, CA 90071
       (213) 228-0400 / (213) 228-0401 [Fax]
   4   mrutter@crdlaw.com / cjones@crdlaw.com
   5   Attorneys for Defendant, CITY OF FOUNTAIN VALLEY
   6
   7
   8                       UNITED STATES DISTRICT COURT
   9                     CENTRAL DISTRICT OF CALIFORNIA
  10
  11   JANE M. MURRAY,                         )   Case No.: SACV19-00768 GW (JC)
                                               )
  12               Plaintiff,                  )   [Magistrate Judge Jacqueline Chooljian]
                                               )
  13         vs.                               )   DEFENDANTS’ REPLY TO
                                               )   PLAINTIFF’S OPPOSITION TO
  14   CITY OF FOUNTAIN VALLEY                 )   DEFENDANTS MOTION TO
       POLICE SGT. MIKE PARSONS,               )   DISMISS THE FIRST AMENDED
  15   FOUNTAIN VALLEY POLICE                  )   COMPLAINT; MEMORANDUM
       CHIEF KEVIN CHILDES and THE             )   OF POINTS AND AUTHORITIES
       CITY OF FOUNTAIN VALLEY.                )   IN SUPPORT THEREOF
  16
                   Defendants.                 )
  17                                           )   [Fed. R. Civ. P. 12(b)(6)]
                                               )
  18
  19         COMES NOW Defendant, City of Fountain Valley, a public entity, and
  20   hereby submits its Reply to Plaintiff’s Opposition to Defendant’s Motion to
  21   Dismiss the First Amended Complaint.
  22   DATED: October 15, 2020        CARPENTER, ROTHANS & DUMONT LLP
  23
                                                   Caylin W. Jones
  24                                  By:    ___________________________________
  25                                         MARK RUTTER
                                             CAYLIN W. JONES
  26                                         Attorneys for Defendant, CITY OF
  27                                         FOUNTAIN VALLEY
  28
                                              -1-
       DEFENDANTS’ REPLY TO PLAINTIFF’S OPPOSITION TO DEFENDANT’S MOTION TO
                      DISMISS THE FIRST AMENDED COMPLAINT
Case 8:19-cv-00768-GW-JC Document 31 Filed 10/15/20 Page 2 of 10 Page ID #:218




   1                MEMORANDUM OF POINTS AND AUTHORITIES
   2         Defendant City of Fountain Valley submits this Reply as timely as possible.
   3   Plaintiff’s opposition was to be filed October 6, 2020, however it was not received
   4   by the Court until October 9, 2020 and not e-filed with the clerk until October 13,
   5   2020. See Dkt. 29 and 30. Per this Court’s order, “the failure timely to file an
   6   opposition to Defendant’s Motion may be deemed consent to the granting of
   7   Defendant’s Motion pursuant to Local Rule 7-12 and result in dismissal which
   8   could end this case.” See Dkt. 29. This Defendant respectfully requests that the
   9   Court dismiss plaintiff’s First Amended Complaint with prejudice for failure to
  10   timely oppose the Defendant’s motion. Alternatively, should this Court decline to
  11   dismiss Plaintiff’s case for failure to timely oppose the Defendant’s motion, the
  12   Defendant respectfully requests that this Court accept the following reply to
  13   Plaintiff’s Opposition, which was to be filed October 13, 2020 but due to
  14   Plaintiff’s failure to timely file her opposition, is being filed two days later on
  15   October 15, 2020.
  16   I.    INTRODUCTION
  17         Plaintiff, Jane Murray, has filed the instant lawsuit due to an alleged
  18   encounter with City of Fountain Valley Police Sergeant Mike Parsons on June 18,
  19   2018. According to Plaintiff’s Complaint she was pulled over outside a 7-11
  20   convenience store. FAC ¶ 14. The Plaintiff presented Sergeant Parsons with a
  21   valid license but did not have proof of registration. FAC ¶ 18. Plaintiff asserts she
  22   had purchased the vehicle a few months prior from a licensed dealership on April
  23   28, 2018, and assets that California Vehicle Code § 4456 allows her to drive with
  24   expired registration for 90 days. FAC ¶ 18. Sergeant Parsons determined this
  25   vehicle code was not applicable to the Plaintiff and impounded her vehicle. FAC ¶
  26   19.
  27   ///
  28   ///
                                                 -1-
       DEFENDANTS’ REPLY TO PLAINTIFF’S OPPOSITION TO DEFENDANTS MOTION TO
                      DISMISS THE FIRST AMENDED COMPLAINT
Case 8:19-cv-00768-GW-JC Document 31 Filed 10/15/20 Page 3 of 10 Page ID #:219




   1   II.   ARGUMENT
   2         Federal Rules of Civil Procedure, Rule 12(b)(6) authorizes a motion to
   3   dismiss a claim where a Complaint fails to state facts sufficient to support a claim
   4   upon which relief can be granted. FED. R. CIV. P. 12(b)(6). A motion to dismiss
   5   under Rule 12(b)(6) is proper where there is either a “lack of a cognizable legal
   6   theory” or “the absence of sufficient facts alleged under a cognizable legal theory.”
   7   Balistreri v. Pacifica Police Dept., 901 F.2d 696, 699 (9th Cir. 1988); Weisbuch v.
   8   County of Los Angeles, 119 F.3d 778, 783 (9th Cir. 1997).
   9         A.     Plaintiff Has Failed to Address the Officer’s Reasonable
  10                Suspicion to Conduct a Lawful Traffic Stop
  11         Plaintiff’s Opposition fails to address the fact her own complaint states she
  12   had expired registration for which the officer had reasonable suspicion to conduct a
  13   traffic stop. FAC ¶ 18. The Plaintiff’s Opposition continues to assert that she was
  14   pulled over for illegal parking, regardless of the truth of this assertion it does not
  15   negate the fact that Officer Parsons has reasonable suspicion to stop the plaintiff.
  16   In Devenpeck v. Alford the Supreme Court ruled that “an arresting officer's state
  17   of mind (except for the facts that he knows) is irrelevant to the existence of
  18   probable cause. That is to say, his subjective reason for making the arrest need not
  19   be the criminal offense as to which the known facts provide probable cause.”
  20   Devenpeck v. Alford, 543 U.S. 146, 148, 125 S. Ct. 588, 591 (2004). Thus,
  21   Officer Parsons’ motive for conducting a traffic stop does not negate the factual
  22   basis that establishes reasonable suspicion to stop the Plaintiff’s vehicle. When
  23   determining if an officer had the requisite level of cause to conduct a search or
  24   seizure under the Fourth Amendment it is not the officer’s subjective intent that
  25   matters, but rather, the objective facts known to them. Id. at 594. When looking at
  26   the objective facts of the stop, the Plaintiff’s “registration with the DMV had
  27   expired.” FAC ¶ 18. This objectively establishes reasonable suspicion to stop
  28   plaintiff’s vehicle as expired registration is a violation of California Law, thus, this
                                                 -2-
       DEFENDANTS’ REPLY TO PLAINTIFF’S OPPOSITION TO DEFENDANTS MOTION TO
                      DISMISS THE FIRST AMENDED COMPLAINT
Case 8:19-cv-00768-GW-JC Document 31 Filed 10/15/20 Page 4 of 10 Page ID #:220




   1   claim must be dismissed. While plaintiff asserts her temporary registration
   2   documents allowed her to operate without valid registration, even assuming this to
   3   be true Officer Parsons only learned of this document “after the stop.” FAC ¶ 19.
   4   Thus, per Plaintiff’s First Amended Complaint, with the facts the officer knew at
   5   the time, even assuming plaintiff is correct in her assertion that that she had valid
   6   temporary registration, the stop was executed with probable cause.
   7         B.     The Plaintiff’s Opposition Failed to Address the Duplicative
   8                Nature of the Second Claim
   9         Plaintiff’s Opposition asserts that the second cause of action is not the same
  10   because it “identifies the length of the stop violating the Fourth Amendment.” In
  11   her Opposition plaintiff seems to assert she is pleading an excessive detention
  12   claim, however, her First Amended Complaint clearly labels the claim as a
  13   “wrongful seizure of her person.” FAC ¶ 24. Notwithstanding plaintiff’s poorly
  14   worded cause of action, even if she is pleading excessive detention, the claim fails
  15   on the face of the Complaint. Plaintiff contends the length of the stop was
  16   unreasonable because it was “far longer than was necessary for [the officer] to
  17   reasonably conclude an investigation…” Id. This conclusory allegation is
  18   insufficient to assert that the length of the stop was unreasonable. “In determining
  19   the reasonable duration of a stop, “it [is] appropriate to examine whether the police
  20   diligently pursued [the] investigation.” See United States v. Sharpe, 470 U.S. 675,
  21   105 S. Ct. 1568, 84 L. Ed. 2d 605, 686 (1985). Plaintiff’s assertion that the length
  22   of the stop was unreasonable to conduct a diligent investigation into the traffic
  23   infraction without more is insufficient to assert a claim for excessive detention.
  24         C.     Plaintiff Has Not Plead Sufficient Facts To Warrant Relief Under
  25                Her Third Claim Alleging An Illegal Seizure of Her Vehicle.
  26         Under the Fourth Amendment, an officer may lawfully seize property which
  27   is in plain view and which the officer had probable cause to believe was evidence
  28   of a crime. Maryland v. Buie, 494 U.S. 325, 330, 110 S. Ct. 1093, 108 L. Ed. 2d
                                                -3-
       DEFENDANTS’ REPLY TO PLAINTIFF’S OPPOSITION TO DEFENDANTS MOTION TO
                      DISMISS THE FIRST AMENDED COMPLAINT
Case 8:19-cv-00768-GW-JC Document 31 Filed 10/15/20 Page 5 of 10 Page ID #:221




   1   276 (1990). Under Cal. Veh. Code § 4000 (a) (1) “A person shall not drive,
   2   move, or leave standing upon a highway…any motor vehicle…unless it is
   3   registered and the appropriate fees have been paid…” Plaintiff’s First Amended
   4   Complaint concedes the registration on her vehicle was expired but states that the
   5   used car dealer “posed a temporary registration known as a ‘Dealers Notice of
   6   Sale’ in the windshield, as required by the California Vehicle Code Section 4456
   7   pending issuance of new registration by the DMV.” FAC ¶ 18. Veh. Code § 4456
   8   (c) states, “a vehicle displaying a copy of the report of sale may be operated
   9   without a license plates or registration card until either of the following,
  10   whichever occurs first: (1) the license plates and registration card are received by
  11   the purchaser. (2) A 90-day period, commencing with the date of sale of the
  12   vehicle, has expired.” (Emphasis added). Plaintiff mistakenly believes that this
  13   code allows her to operate her vehicle without DMV registration whatsoever,
  14   however, a plain reading of the code clearly only allows an individual to operate a
  15   vehicle for 90 days without a registration card, not registration itself. Part (a) of
  16   California Vehicle Code 4456 requires the dealer to “submit to the department an
  17   application accompanied by all fees and penalties due for registration or transfer of
  18   registration of the vehicle within 30 days from the date of sale, as provided in
  19   subdivision (c) of Section 9553, if the vehicle is a used vehicle, and 20 days if the
  20   vehicle is a new vehicle.” California Law not only requires an individual to carry a
  21   registration card inside the vehicle but also to have valid registration itself. See
  22   Cal. Veh. Code § 4000 and § 4454.
  23         Taking the plaintiff’s facts in the First Amended Complaint to be true, she
  24   purchased the vehicle used on April 28, 2018, this would require the DMV
  25   registration to be submitted no later than May 28, 2018 per California Vehicle
  26   Code 4456(a). FAC ¶ 18. While section (c) of California Vehicle Code 4456
  27   allows the user to operate the vehicle without the official DMV registration card
  28   for up to 90 days, this does not negate the need for valid registration itself.
                                                 -4-
       DEFENDANTS’ REPLY TO PLAINTIFF’S OPPOSITION TO DEFENDANTS MOTION TO
                      DISMISS THE FIRST AMENDED COMPLAINT
Case 8:19-cv-00768-GW-JC Document 31 Filed 10/15/20 Page 6 of 10 Page ID #:222




   1   Plaintiff admits her registration was expired per the DMV database but incorrectly
   2   asserts Vehicle Code 4456 (c) allows her to drive without valid registration, a plain
   3   reading of the Vehicle Code shows that this is incorrect.
   4         As a result of Plaintiff’s expired registration, Sergeant Parsons lawfully
   5   impounded Plaintiff’s vehicle under the Fourth Amendment pursuant to Cal. Veh.
   6   Code § 22651 (o)(1)(A). See Miranda v. City of Cornelius, 429 F.3d 858, 865
   7   (2005) ("The violation of a traffic regulation justifies impoundment of a vehicle if
   8   the driver is unable to remove the vehicle from a public location without
   9   continuing its illegal operation."); Leslie v. City of Sand City, 615 F. Supp. 2d
  10   1121, 1125 (N.D. Cal. 2009) (stating that "if allowing a driver to remove
  11   a vehicle would result in violation of a traffic regulation, impoundment of
  12   a vehicle is reasonable" under the Fourth Amendment); see also Sims v. Lee, 2013
  13   U.S. Dist. LEXIS 144283, 22-23 citing United States v. Cartwright, 630 F.3d 610,
  14   616 (7th Cir. 2010) (upholding the impoundment of the defendant's vehicle, based
  15   in part on the fact that "no one could have lawfully driven [the] car from the
  16   scene"). As such, Plaintiff’s claim for an unconstitutional seizure should be
  17   dismissed.
  18         D.     Plaintiff Has No Standing to State a Claim for Violation of Her
  19                Procedural Due Process
  20         Due process requires that the government follow certain procedures before
  21   depriving an individual of property interests. Mathews v. Eldridge, 424 U.S. 319,
  22   332, 96 S. Ct. 893, 47 L. Ed. 2d 18 (1976). Cal. Veh. Code § 22852 provides any
  23   owner whose vehicle has been subject to storage by a member of a public agency
  24   "with the opportunity for a post storage hearing to determine the validity of the
  25   storage." The statute has been held to satisfy due process requirements. See
  26   Scofield v. Hillsborough, 862 F.2d 759 (9th Cir. 1988) (finding § 22852 satisfies
  27   due process concerns where government had an interest in towing unregistered
  28
                                               -5-
       DEFENDANTS’ REPLY TO PLAINTIFF’S OPPOSITION TO DEFENDANTS MOTION TO
                      DISMISS THE FIRST AMENDED COMPLAINT
Case 8:19-cv-00768-GW-JC Document 31 Filed 10/15/20 Page 7 of 10 Page ID #:223




   1   vehicles to "remove them from the public streets, encourage owners to maintain
   2   automobile registration, and deter owners form violating state registration laws.")
   3   Plaintiff’s First Amended Complaint admits that she was not the DMV registered
   4   owner. Ultimately, in order to have standing for a procedural due process claim
   5   the Plaintiff must show she had a valid property interest in the property she is to be
   6   deprived of. See United States v. James Daniel Good Real Prop., 510 U.S. 43, 46,
   7   114 S. Ct. 492, 497 (1993). Without a property interest the Plaintiff is not entitled
   8   to any procedural due process.
   9         E.     There Is No Evidence To Support The Plaintiff’s Claim For
  10                Entity Liability Under 42 U.S.C. § 1983.
  11         A local governmental entity may be sued under 42 U.S.C. Section 1983 only
  12   where a municipal policy or custom caused an alleged violation of constitutional
  13   rights. Monell v. Dep’t. of Soc. Serv’s. of City of New York, 436 U.S. 658, 690
  14   (1978). A municipality cannot, however, be held liable under Section 1983 “solely
  15   because it employs a tortfeasor – or, in other words, a municipality cannot be held
  16   liable under § 1983 on a respondeat superior theory.” Id. at 691. Because there is
  17   no respondeat superior liability under 42 U.S.C. § 1983, a public entity may be
  18   held liable only when an explicit or tacit wrongful government “policy or
  19   custom” causes government employees to violate a constitutional right, or, more
  20   specifically, “when execution of a government’s policy or custom, whether made
  21   by its lawmakers or by those whose edicts or acts may fairly be said to represent
  22   official policy, inflicts the injury.” Monell, 436 U.S. at 690-691, 694.
  23         In general, to maintain a civil rights action against a municipal defendant, a
  24   plaintiff must establish the existence of a municipal policy and that his injuries are
  25   caused by that policy. Monell v. Dep’t. of Soc. Servs., 436 U.S. 658, 690 (1978).
  26   A plaintiff may assert the existence of a municipal policy in one of four ways: (1) a
  27   formal policy officially endorsed by the municipality; (2) actions taken by the
  28   government officials responsible for establishing municipal policies related to the
                                                -6-
       DEFENDANTS’ REPLY TO PLAINTIFF’S OPPOSITION TO DEFENDANTS MOTION TO
                      DISMISS THE FIRST AMENDED COMPLAINT
Case 8:19-cv-00768-GW-JC Document 31 Filed 10/15/20 Page 8 of 10 Page ID #:224




   1   particular deprivation in question; (3) a practice so consistent and widespread that
   2   it constitutes a custom or usage sufficient to impute constructive knowledge of the
   3   practice to policymaking officials; or (4) a failure by policy makers to train or
   4   supervise subordinates. Id. Although the plaintiff need not show that the
   5   municipality had an explicitly stated rule or regulation, a single incident alleged
   6   in a Complaint, especially if it involved only actors below the policy-making
   7   level, does not suffice to show a municipal policy. Id. [Emphasis added].
   8         Plaintiff’s Opposition fails to acknowledge the deficiencies in the
   9   Complaint’s Monell claim. Plaintiff admits in her oppositions that her complaint
  10   “does arise from her single instance of suffering…” Plaintiff incorrectly asserts
  11   that by defendant arguing in the Motion to Dismiss that plaintiff does not have
  12   standing to be afforded procedural due process they have demonstrated a policy of
  13   unlawfully denying due process. First, no policy is stated in plaintiff’s First
  14   Amended Complaint, asserting one has been created by bringing this Motion is
  15   improper and does not fix the First Amended Complaint’s serious deficiencies.
  16   Second, defendant has argued that plaintiff is not entitled to procedural due process
  17   not according to any City of Fountain Valley Policy, but according to California
  18   Vehicle Code section 22852. Second, California Vehicle Code section 22852 has
  19   been held to be constitutionally valid and thus, plaintiff cannot claim this as
  20   evidence of an unconstitutional policy. See Scofield v. Hillsborough, 862 F.2d
  21   759 (9th 1 Cir. 1988) (finding § 22852 satisfies due process concerns where
  22   government had an interest in towing unregistered vehicles to "remove them from
  23   the public streets, encourage owners to maintain automobile registration, and deter
  24   owners form violating state registration laws. "). The First Amended Complaint
  25   states no custom, policy, or practice and fails to assert even an ounce of facts to
  26   support a Monell claim. Therefore, it is respectfully submitted that the Fifth Claim
  27   be dismissed with prejudice as to Defendant CITY OF FOUNTAIN VALLEY.
  28
                                                -7-
       DEFENDANTS’ REPLY TO PLAINTIFF’S OPPOSITION TO DEFENDANTS MOTION TO
                      DISMISS THE FIRST AMENDED COMPLAINT
Case 8:19-cv-00768-GW-JC Document 31 Filed 10/15/20 Page 9 of 10 Page ID #:225




   1   III.   CONCLUSION
   2          Based upon the foregoing, Defendants respectfully request that this Court
   3   grant the instant Motion to Dismiss the First Amended Complaint in its entirety,
   4   without affording the Plaintiff leave to amend.
   5
   6   DATED: October 15, 2020         CARPENTER, ROTHANS & DUMONT, LLP
   7
                                                  Caylin W. Jones
   8                                    By: ___________________________________
   9                                        MARK RUTTER
                                            CAYLIN W. JONES
  10                                        Attorneys for Defendant, CITY OF
  11                                        FOUNTAIN VALLEY, a public entity.
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                               -8-
       DEFENDANTS’ REPLY TO PLAINTIFF’S OPPOSITION TO DEFENDANTS MOTION TO
                      DISMISS THE FIRST AMENDED COMPLAINT
Case 8:19-cv-00768-GW-JC Document 31 Filed 10/15/20 Page 10 of 10 Page ID #:226




    1                                 PROOF OF SERVICE
    2
        I am employed in the County of Los Angeles, State of California. I am over the
    3   age of eighteen and not a party to the within entitled action. My business address
        is 500 South Grand Avenue, 19th Floor, Los Angeles, California 90014.
    4
    5   On October 15, 2020 I served the foregoing document(s) described as:
    6        DEFENDANTS’ REPLY TO PLAINTIFF’S OPPOSITION TO
            DEFENDANTS MOTION TO DISMISS THE FIRST AMENDED
    7     COMPLAINT; MEMORANDUM OF POINTS AND AUTHORITIES IN
                           SUPPORT THEREOF
    8
    9   upon the interested parties in this action by placing the true copies thereof enclosed
        in sealed envelopes addressed to the following persons:
  10
              Jane M. Murray
  11          17200 Newhope Street, #328-B
  12          Fountain Valley, CA 92708

  13    BY MAIL
  14      X I deposited such envelope in the mail at Los Angeles, California. The
            envelope was mailed with postage thereon fully prepaid.
  15
  16    BY PERSONAL SERVICE
            I delivered such envelope by hand to the addressee indicated above at 17200
  17        Newhope street #328-B Fountain Valley, CA 92708.
  18
        FEDERAL
  19      X I declare under penalty of perjury under the laws of the United States of
  20        America that the above is true and correct.
  21    Executed on October 15, 2020, at Los Angeles, California.
  22
                                            /s/ Lynn Gandi
  23
                                  __________________________________
  24                                        Lynn Gandi
  25
  26
  27
  28
                                                -9-
        DEFENDANTS’ REPLY TO PLAINTIFF’S OPPOSITION TO DEFENDANTS MOTION TO
                       DISMISS THE FIRST AMENDED COMPLAINT
